DETAILED ACTION
	This Office Action is responsive to the Applicant’s submission, filed on February 28, 2022, amending claims 3 and 6 and adding new claims 8-10.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 3 and 6-10 are objected to because of the following informalities.  Appropriate correction is required.  
Claim 3 recites “the photographing objects of the machine type” within the phrase, “a guidance image to be displayed on the monitor, the guidance image being registered in association with each of the photographing objects of the machine type.”  However, claim 3 does not previously recite “photographing objects of the machine type” but instead recites “photographing objects registered in association with the machine type”.  To avoid potential confusion, it is recommended that such terminology be consistent (e.g. “the photographing objects of the machine type” be changed to “the photographing objects registered in association with the machine type” like previously recited).
Claim 3 further recites, “in a case where one of the inspection types is designated, extract one of the photographing objects registered in the storage device in association with the machine type and the one of the inspection types which have been designated.”  Here, “the one of the inspection types which have been designated” is considered grammatically incorrect (i.e. “have” should be changed to “has”).
Claim 6 recites “the photographing objects of the machine type” within the phrase, “a guidance image to be displayed on the monitor, the guidance image being registered in association with each of the photographing objects of the machine type.”  However, claim 6 does not previously recite “photographing objects of the machine type” but instead recites “photographing objects registered in association with the machine type”.  To avoid potential confusion, it is recommended that such terminology be consistent (e.g. “the photographing objects of the machine type” be changed to “the photographing objects registered in association with the machine type” like previously recited).
Claim 6 further recites, “in a case where one of the inspection types is designated, extract one of the photographing objects registered in the storage device in association with the machine type and the one of the inspection types which have been designated.”  Here, “the one of the inspection types which have been designated” is considered grammatically incorrect (i.e. “have” should be changed to “has”).
Claim 6 further recites, “in a case where one of the inspection types is designated, extract one of the photographing objects registered in the storage device in association with the machine type and the one of the inspection types which have been designated.”  However, claim 6 previously recites a “first storage device.”  To avoid potential confusion, it is recommended that such terminology be consistent (e.g. “the storage device” be changed to “the first storage device”).
Claim 6 further recites, “in a case where none of the inspection types is designated, specify one of the inspection types stored in the storage device in association with the one of the pieces of state data of the abnormality occurrence position in which the alarm flag is set by the management server, and extract one of the photographing objects stored in the storage device in association with the one of the inspection types which has been specified.”  However, as noted, claim 6 previously recites a “first storage device” not just a “storage device.”  To avoid potential confusion, it is recommended that such terminology be consistent (e.g. “the storage device” be changed to “the first storage device”).
Claim 6 further recites, “the second storage device is configured to store second program, an additional inspection type and the state data….”  The phrase “store second program” herein is considered grammatically incorrect.
Claim 7 depends from claim 6 and thereby includes all of the limitations of claim 6.  Accordingly, claim 7 is objected to under a similar rationale as described above with respect to claim 6.
Claim 8 depends from claim 3 and thereby includes all of the limitations of claim 3.  Accordingly, claim 8 is objected to under a similar rationale as described above with respect to claim 3.  Further in claim 8, the phrase “and in a case where the storage device includes the one of the repair histories of the portions, further specify corresponding one of the portions” is considered grammatically incorrect.
Claim 9 depends from claim 3 and thereby includes all of the limitations of claim 3.  Accordingly, claim 9 is objected to under a similar rationale as described above with respect to claim 3.  Moreover, the phrase “in a case of receiving the analysis result transmitted from the management server in response that the image data of the one of the photographing objects is transmitted to the management server” is considered grammatically incorrect.
Claim 10 depends from claim 6 and thereby includes all of the limitations of claim 6.  Accordingly, claim 10 is objected to under a similar rationale as described above with respect to claim 6.  Further in claim 10, the phrase “and in a case where the storage device includes the one of the repair histories of the portions, further specify corresponding one of the portions” is considered grammatically incorrect.  Moreover, claim 10 recites both “the storage device” and “the first storage device” presumably in reference to the same storage device.  To avoid potential confusion, it is recommended that such terminology be consistent (e.g. “the storage device” be changed to “the first storage device”).





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, claim 3 recites “wherein the storage device is configured to store:…a guidance image to be displayed on the monitor, the guidance image being registered in association with each of the photographing objects of the machine type.”  Claim 3 thus requires a single guidance image registered in association with all the photographing objects.  The specification however describes a one-to-one mapping between guidance images and photographing objects, i.e. a plurality of guidance images and a plurality of photographing objects, wherein each of the guidance images is registered in association with a single one of the photographing objects (see e.g. paragraph 0075 and FIG. 7 of the specification as published in U.S. Patent Application Publication No. 2020/0142923). Accordingly, the specification fails to provide written-description support for “the guidance image being registered in association with each of the photographing objects of the machine type,” as is claimed.
Claim 3 further recites, “wherein the guidance image is an image showing a composition of each of the photographing objects, the composition including a direction of each of the photographing objects and a size within an image.”  Claim 3 thus requires a single image showing a composition of each of the photographing objects.  Like noted above, however, the specification describes a one-to-one mapping between guidance images and photographing objects; the specification describes a plurality of guidance images and a plurality of photographing objects, wherein each guidance image displays a composition of a different one of the photographing objects (see e.g. paragraph 0075, 0107 and FIGS. 7 and 11).  Accordingly, the specification fails to provide written-description support for “the guidance image is an image showing a composition of each of the photographing objects,” as is claimed.
As per claim 6, the claim recites “the first storage device is configured to store:…a guidance image to be displayed on the monitor, the guidance image being registered in association with each of the photographing objects of the machine type.”  Claim 6 thus requires a single guidance image registered in association with all the photographing objects.  The specification however describes a one-to-one mapping between guidance images and photographing objects, i.e. a plurality of guidance images and a plurality of photographing objects, wherein each of the guidance images is registered in association with a single one of the photographing objects (see e.g. paragraph 0075 and FIG. 7 of the specification as published in U.S. Patent Application Publication No. 2020/0142923). Accordingly, the specification fails to provide written-description support for “the guidance image being registered in association with each of the photographing objects of the machine type,” as is claimed.
Claim 6 further recites, “wherein the guidance image is an image showing a composition of each of the photographing objects, the composition including a direction of each of the photographing objects and a size within an image.”  Claim 6 thus requires a single image showing a composition of each of the photographing objects.  Like noted above, however, the specification describes a one-to-one mapping between guidance images and photographing objects; the specification describes a plurality of guidance images and a plurality of photographing objects, wherein each guidance image displays a composition of a different one of the photographing objects (see e.g. paragraph 0075, 0107 and FIGS. 7 and 11).  Accordingly, the specification fails to provide written-description support for “the guidance image is an image showing a composition of each of the photographing objects,” as is claimed.
Claims 7 and 10 depend from claim 6 and thereby include all of the limitations of claim 6.  Accordingly, claims 7 and 10 are rejected under a similar rationale as described above with respect to claim 6.
Claims 8 and 9 depend from claim 3 and thereby include all of the limitations of claim 3.  Accordingly, claims 8 and 9 are rejected under a similar rationale as described above with respect to claim 3.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Particularly, regarding claim 3, it is noted that this claim recites “wherein the storage device is configured to store:…photographing objects registered in association with the machine type and a plurality of inspection types, respectively, the plurality of inspection types including a periodic inspection, an abnormality occurrence position, a specification, and a business type of the machine type.”  It is unclear as to whether this requires each photographing object of a plurality of photographing objects to be stored in association with the machine type and a different one of the plurality of inspection types, or a photographing object stored in association with the machine type and different photographing object stored in association with the plurality of inspection types, or different sets of photographing objects registered in association with the machine type and each of a different inspection type of the plurality of inspection types, or otherwise.
Claim 3 further recites, “wherein the storage device is configured to store:…a plurality of inspection types regarding the abnormality occurrence position, the plurality of inspection types regarding the abnormality occurrence position being registered in association with pieces of state data of portions of the construction machine, respectively.”  It is unclear as to whether this requires each of the plurality of inspection types to be stored in association with a different piece of state data of a different portion of the construction machine, or the plurality of inspection types as a whole to be stored with each of a different piece of state data of a different portion of the construction machine, or each inspection type to be stored with a different set of state data of a different portion of the construction machine, or otherwise.
Claim 3 further recites, “wherein the processor executes the program to configure the processor to:…specify the machine type registered in the vehicle body management information in association with the machine body identification information which has been received.”  However, there is no prior recitation of a “machine type registered…in association with the machine body identification information which has been received.”  It is unclear as to whether this phrase is intended to imply that the received machine body identification information is necessary to register the machine type (i.e. that the machine type is registered in association with the actual received machine body identification information), or that the received machine body identification information is used to specify the machine type.
Claim 3 further recites, “in a case where one of the inspection types is designated, extract one of the photographing objects registered in the storage device in association with the machine type and the one of the inspection types which have been designated.”  However, there is no prior recitation of any photographing object “registered in the storage device in association with…one of the inspection types which have been designated.”  It is unclear as to whether this phrase is intended to imply that the designated inspection type is necessary to register one of the photographing objects (i.e. that one of the photographing objects is registered in association with the actual designated inspection type), or that the designated inspection type is used to extract one of the photographing objects (i.e. a photographing object registered in the storage device in association with an inspection type which matches the designated inspection type).
Claim 3 further recites, “in a case where none of the inspection types is designated, specify one of the inspection types stored in the storage device in association with the one of the pieces of state data of the abnormality occurrence position in which the alarm flag is set by the management server, and extract one of the photographing objects stored in the storage device in association with the one of the inspection types which has been specified.”  However, there is no prior recitation of an inspection type “stored in the storage device in association with the one of the pieces of state data of the abnormality occurrence position in which the alarm flag is set by the management server.”  There is no prior recitation of “one of the pieces of state data of the abnormality occurrence position” nor is there a prior recitation of an alarm flag “set by the management server.”  Such phrases thus lack antecedent basis.  Moreover, there is no prior recitation of a photographing object “stored in the storage device in association with the one of the inspection types which has been specified.”  It is unclear as to whether this phrase is intended to imply that that the specified inspection type is necessary to store the photographing object (i.e. that the photographing object is stored in association with the actual specified inspection type), or that the specified inspection type is used to extract one of the photographing objects (i.e. a photographing object stored in the storage device in association with an inspection type that matches the specified inspection type).
Claim 3 further recites, “upon extracting the one of the photographing objects, extract the guidance image stored in the storage device in association with the one of the photographing objects which has been extracted.”  However, the is no prior recitation of a “guidance image stored in the storage device is association with the one of the photographing objects which has been extracted.”  It is unclear as to whether this phrase is intended to imply that the extracted photographing object is necessary to store the guidance image (i.e. that the guidance image is stored in the storage device in association with the actual extracted photographing object), or that the extracted photographing object is used to extract the guidance image (i.e. a guidance image stored in association with a photographing object that matches the extracted photographing object).  Moreover, there are multiple prior recitations of extracting one of the photographing objects (i.e. “in a case where one of the inspection types is designated, extract one of the photographing objects…” and “in a case where none of the inspection types is designated…extract one of the photographing objects…”).  It is not explicitly clear as to whether “upon extracting the one of the photographing objects” is intended to refer to a particular one, or both, previous recitations of extracting a photographing object.
Regarding claim 6, it is noted that this claim recites “the first storage device is configured to store:…photographing objects registered in association with the machine type and a plurality of inspection types, respectively, the plurality of inspection types including a periodic inspection, an abnormality occurrence position, a specification, and a business type of the machine type.”  It is unclear as to whether this requires each photographing object of a plurality of photographing objects to be stored in association with the machine type and a different one of the plurality of inspection types, or a photographing object stored in association with the machine type and different photographing object stored in association with the plurality of inspection types, or different sets of photographing objects registered in association with the machine type and each of a different inspection type of the plurality of inspection types, or otherwise.
Claim 6 further recites, “the first storage device is configured to store:…a plurality of inspection types regarding the abnormality occurrence position, the plurality of inspection types regarding the abnormality occurrence position being registered in association with pieces of state data of portions of the construction machine, respectively.”  It is unclear as to whether this requires each of the plurality of inspection types to be stored in association with a different piece of state data of a different portion of the construction machine, or the plurality of inspection types as a whole to be stored with each of a different piece of state data of a different portion of the construction machine, or each inspection type to be stored with a different set of state data of a different portion of the construction machine, or otherwise.
Claim 6 further recites, “wherein the first processor executes the first program to configure the first processor to:…specify the machine type registered in the vehicle body management information in association with the machine body identification information which has been received.”  However, there is no prior recitation of a “machine type registered…in association with the machine body identification information which has been received.”  It is unclear as to whether this phrase is intended to imply that the received machine body identification information is necessary to register the machine type (i.e. that the machine type is registered in association with the actual received machine body identification information), or that the received machine body identification information is used to specify the machine type.
Claim 6 further recites, “in a case where one of the inspection types is designated, extract one of the photographing objects registered in the storage device in association with the machine type and the one of the inspection types which have been designated.”  However, there is no prior recitation of any photographing object “registered in the storage device in association with…one of the inspection types which have been designated.”  It is unclear as to whether this phrase is intended to imply that the designated inspection type is necessary to register one of the photographing objects (i.e. that one of the photographing objects is registered in association with the actual designated inspection type), or that the designated inspection type is used to extract one of the photographing objects (i.e. a photographing object registered in the storage device in association with an inspection type which matches the designated inspection type).
Claim 6 further recites, “in a case where none of the inspection types is designated, specify one of the inspection types stored in the storage device in association with the one of the pieces of state data of the abnormality occurrence position in which the alarm flag is set by the management server, and extract one of the photographing objects stored in the storage device in association with the one of the inspection types which has been specified.”  However, there is no prior recitation of an inspection type “stored in the storage device in association with the one of the pieces of state data of the abnormality occurrence position in which the alarm flag is set by the management server.”  There is no prior recitation of “one of the pieces of state data of the abnormality occurrence position” nor is there a prior recitation of an alarm flag “set by the management server.”  Such phrases thus lack antecedent basis.  Moreover, there is no prior recitation of a photographing object “stored in the storage device in association with the one of the inspection types which has been specified.”  It is unclear as to whether this phrase is intended to imply that that the specified inspection type is necessary to store the photographing object (i.e. that the photographing object is stored in association with the actual specified inspection type), or that the specified inspection type is used to extract one of the photographing objects (i.e. a photographing object stored in the storage device in association with an inspection type that matches the specified inspection type).
Claim 6 further recites, “upon extracting the one of the photographing objects, extract the guidance image stored in the first storage device in association with the one of the photographing objects which has been extracted.”  However, the is no prior recitation of a “guidance image stored in the first storage device is association with the one of the photographing objects which has been extracted.”  It is unclear as to whether this phrase is intended to imply that the extracted photographing object is necessary to store the guidance image (i.e. that the guidance image is stored in the storage device in association with the actual extracted photographing object), or that the extracted photographing object is used to extract the guidance image (i.e. a guidance image stored in association with a photographing object that matches the extracted photographing object).  Moreover, there are multiple prior recitations of extracting one of the photographing objects (i.e. “in a case where one of the inspection types is designated, extract one of the photographing objects…” and “in a case where none of the inspection types is designated…extract one of the photographing objects…”).  It is not explicitly clear as to whether “upon extracting the one of the photographing objects” is intended to refer to a particular one, or both, previous recitations of extracting a photographing object.
Claim 7 depends from claim 6 and thereby includes all of the limitations of claim 6.  Accordingly, claim 7 is rejected under a similar rationale as described above with respect to claim 6.  Further regarding claim 7, there is no antecedent basis for “the inspection report” recited within the phrase, “wherein the second processor is configured to create the inspection report using newest image data transmitted from the portable terminal….”  Claim 7 previously recites “an inspection report of a previous time of the construction machine,” however this inspection report is understandably different from “the inspection report” created “using newest image data transmitted from the portable terminal….”
Claim 8 depends from claim 3 and thereby includes all of the limitations of claim 3, and therefore claim 8 is rejected under a similar rationale as described above with respect to claim 3.
Further regarding claim 8, this claim recites “further specify one of the inspection types stored in the storage device in association with one of the pieces of state data of the portions including the corresponding one of the portions which has been specified.”  However, there is no prior recitation of an inspection type stored in the storage device in association with one of the pieces of state data of the portions including the corresponding one of the portions which has been specified.  It is unclear as to whether this phrase is intended to imply that the one of the pieces of state data of the portions including the corresponding one of the portions which has been specified is necessary to store one of the inspection types (i.e. that the one of the inspection types is stored in the storage device in association with the actual specified corresponding one of the portions), or that one of the pieces of state data of the portions including the corresponding one of the portions which has been specified is used to specify one of the inspection types (e.g. an inspection type registered in association with pieces of state data of portions matching the corresponding one of the portions).
Claim 8 further recites “extract one of the photographing objects stored in the storage device in association with the one of the inspection types which has been specified.”  However, the is no prior recitation of a photographing object stored in the storage device in association with the one of the inspection types which has been specified.  It is unclear as to whether this phrase is intended to imply that one of the inspection types which has been specified is necessary to store one of the photographing objects (i.e. that one of the photographing objects is stored in the storage device in association with the actual specified inspection type), or that one of the inspection types which has been specified is used to extract one of the photographing objects (i.e. one of the photographing objects registered in association with an inspection type matching the specified inspection type).
Claim 8 further recites, “further extract the guidance image stored in the storage device in association with the one of the photographing objects which has been extracted.”  There is no prior recitation however of a guidance image stored in the storage device in association with the one of the photographing objects which has been extracted.  It is unclear as to whether this phrase is intended to imply that the one of the photographing objects which has been extracted is necessary to store the guidance image (i.e. that a guidance image is stored in the storage device in association with the actual extracted photographing object), or that the one of the photographing objects which has been extracted is used to extract the guidance image (i.e. a guidance image registered in association a photographing object matching the extracted photographing object).  Moreover, there are multiple prior recitations of extracting one of the photographing objects (i.e. claim 8 depends from claim 1, which recites “in a case where one of the inspection types is designated, extract one of the photographing objects…” and “in a case where none of the inspection types is designated…extract one of the photographing objects…”).  Consequently, it is not explicitly clear which photographing object is referenced in the phrase, “further extract the guidance image stored in the storage device in association with the one of the photographing objects which has been extracted.
Claim 8 further recites, “further display the guidance image which has been extracted on the monitor.”  However, there are multiple prior recitations of extracting a guidance image (i.e. claim 8 recites “extract the guidance image stored in the storage device…” and depends from claim 1, which also recites “extract the guidance image stored in the storage device…”).  It is therefore not explicitly clear which guidance image is referenced by the phase reciting, “further display the guidance image which has been extracted on the monitor.”
Claim 8 further recites, “transmit, to the management server, image data of the one of the photographing objects of the construction machine which has been acquired by the camera in a state where the guidance image is displayed on the monitor.” There is no antecedent basis for “the one of the photographing objects” and for “the guidance image” in this phrase, as there are multiple prior recitations (in claim 8 and in claim 1, upon which claim 8 depends) of “one of the photographing objects” and of “display[ing] the guidance image…on the monitor” and it is not clear which are referenced by the phrase.
Claim 9 depends from claim 3 and thereby includes all of the limitations of claim 3, and therefore claim 9 is rejected under a similar rationale as described above with respect to claim 3.
Further regarding claim 9, this claim recites, “in a case of receiving the analysis result transmitted from the management server in response that the image data of the one of the photographing objects is transmitted to the management server, refer to the inspection type database.”  There is no antecedent basis for “the analysis result” here as the claim suggests multiple analysis results (i.e. claim 9 recites, “each of the inspection types is registered in association with an analysis result.”).
Claim 9 further recites, “specify one of the inspection types registered in association with the analysis result which has been received.”  However, there is no prior recitation of an inspection type registered in association with the analysis result which has been received.  It is unclear as to whether this phrase is intended to imply that the received analysis result is necessary to register one of the inspection types (i.e. that one of the inspection types is registered in association with the actual received analysis result) or that the received analysis result is used to specify one of the inspection types (i.e. one of the inspection types registered in association with an analysis result that matches the received analysis result).
Claim 10 depends from claim 6 and thereby includes all of the limitations of claim 6.  Accordingly, claim 10 is rejected under a similar rationale as described above with respect to claim 6.
Further regarding claim 10, this claim recites “further specify one of the inspection types stored in the storage device in association with one of the pieces of state data of the portions including the corresponding one of the portions which has been specified.”  However, there is no prior recitation of an inspection type stored in the storage device in association with one of the pieces of state data of the portions including the corresponding one of the portions which has been specified.  It is unclear as to whether this phrase is intended to imply that the one of the pieces of state data of the portions including the corresponding one of the portions which has been specified is necessary to store one of the inspection types (i.e. that the one of the inspection types is stored in the storage device in association with the actual specified corresponding one of the portions), or that one of the pieces of state data of the portions including the corresponding one of the portions which has been specified is used to specify one of the inspection types (e.g. an inspection type registered in association with pieces of state data of portions matching the corresponding one of the portions).
Claim 10 further recites “extract one of the photographing objects stored in the storage device in association with the one of the inspection types which has been specified.”  However, the is no prior recitation of a photographing object stored in the storage device in association with the one of the inspection types which has been specified.  It is unclear as to whether this phrase is intended to imply that one of the inspection types which has been specified is necessary to store one of the photographing objects (i.e. that one of the photographing objects is stored in the storage device in association with the actual specified inspection type), or that one of the inspection types which has been specified is used to extract one of the photographing objects (i.e. one of the photographing objects registered in association with an inspection type matching the specified inspection type).
Claim 10 further recites, “further extract the guidance image stored in the storage device in association with the one of the photographing objects which has been extracted.”  There is no prior recitation however of a guidance image stored in the storage device in association with the one of the photographing objects which has been extracted.  It is unclear as to whether this phrase is intended to imply that the one of the photographing objects which has been extracted is necessary to store the guidance image (i.e. that a guidance image is stored in the storage device in association with the actual extracted photographing object), or that the one of the photographing objects which has been extracted is used to extract the guidance image (i.e. a guidance image registered in association a photographing object matching the extracted photographing object).  Moreover, there are multiple prior recitations of extracting one of the photographing objects (i.e. claim 10 depends from claim 6, which recites “in a case where one of the inspection types is designated, extract one of the photographing objects…” and “in a case where none of the inspection types is designated…extract one of the photographing objects…”).  Consequently, it is not explicitly clear which photographing object is referenced in the phrase, “further extract the guidance image stored in the storage device in association with the one of the photographing objects which has been extracted.
Claim 10 further recites, “further display the guidance image which has been extracted on the monitor.”  However, there are multiple prior recitations of extracting a guidance image (i.e. claim 10 recites “extract the guidance image stored in the storage device…” and depends from claim 6, which also recites “extract the guidance image stored in the storage device…”).  It is therefore not explicitly clear which guidance image is referenced by the phase reciting, “further display the guidance image which has been extracted on the monitor.”
Claim 10 further recites, “transmit, to the management server, image data of the one of the photographing objects of the construction machine which has been acquired by the camera in a state where the guidance image is displayed on the monitor.” There is no antecedent basis for “the one of the photographing objects” and for “the guidance image” in this phrase, as there are multiple prior recitations (in claim 10 and in claim 6, upon which claim 10 depends) of “one of the photographing objects” and of “display[ing] the guidance image…on the monitor” and it is not clear which are referenced by the phrase.



Allowable Subject Matter
As detailed above, claims 3 and 6-10 are objected to for minor informalities and rejected under 35 U.S.C. 112(a) and (b).  These claims would be allowable, however, if rewritten to overcome the above objections and 35 U.S.C. 112 rejections.  It is noted that further amendments to overcome the above claim objections and rejections would necessitate a reevaluation of the claims vis-à-vis the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
Regarding independent claims 3 and 6, systems for facilitating the inspection of construction machines are known in the art (see U.S. Patent Application Publication No. 2013/0262497 to Case et al.).  Like claimed, the prior art (i.e. U.S. Patent Application Publication No. 2012/0185260 to Perez et al.) particularly teaches a system comprising a camera, a monitor, a processor, a storage device and a communication interface, wherein the processor executes a program to: (a) receive a designation of machine (e.g. vehicle) body identification information, (b) specify a machine type associated with the machine body identification information, (c) identify an inspection type of the machine type, (d) extract a photographing object that is associated with the inspection type, (e) extract a guidance image that is associated with the photographing object, (f) display the guidance image on the monitor, wherein the guidance image shows a composition of the photographing object, the composition including a direction of the photographing object and a size within an image, and (g) transmit, to a management server, image data of the photographing object which has been acquired by the camera in a state where the guidance image is displayed on the monitor.  Also, the prior art teaches storing machine (e.g. vehicle) body identification information in association with a machine type, whereby the machine type can be identified based on received machine body identification information, and also teaches storing photographing objects in association with a machine type such that the photographing objects can be extracted based on an identified machine type (see U.S. Patent No. 10,089,396 to Endras et al.).  The same prior art further teaches that photographing objects (points/portions to be inspected and photographed) provided during an inspection can be identified based on state data of the machine detected by sensors of the machine.  The prior art also teaches transmitting state data from a machine to a management server, the state data including detected values detected by sensors provided with the machine, and whereupon the state data can then be received and stored by a user device for e.g. inspecting the machine (see U.S. Patent Application Publication No. 2003/0163233 to Song et al.).  With particular regard to claim 6, the prior art also teaches determining whether or not an additional inspection is required in accordance with a result of analyzing a captured image, whereby when the additional inspection is required, an inspection type stored in association with the analysis result is specified and the user device is notified thereof.  The prior art also teaches designating one of a plurality of stored inspection types (see U.S. Patent Application Publication No. 2013/0262497 to Case et al.).  Further the prior art also teaches identifying inspection tasks for a machine based on state data of the machine (see U.S. Patent Application Publication No. 2008/0208609 to Preece et al. and U.S. Patent Application Publication No. 2002/0198637 to Shibata), and particularly teaches indicating an inspection for an abnormality occurrence position of a construction machine, the inspection being registered in association with pieces of state data detected by sensors of the machine (see U.S. Patent No. 10,214,364 to Grathwol).  The prior art, however, does not disclose or suggest, in conjunction with the other claimed features, in a case where one of a plurality of inspection types is designated, extracting photographing objects in association with a specified machine type and the designated inspection type, and in a case where none of the inspection types is designated, specifying an inspection type stored in association with state data in which an alarm flag is set and extracting photographing objects associated with the specified inspection type, whereby in either case, a guidance image associated with the extracted photographing objects is extracted and displayed on a monitor, as is required by claims 3 and 6.
Claims 7 and 10 depend from claim 6 and thereby include all of the limitations of claim 6.  Accordingly, claims 7 and 10 are allowed for the above reasons by which claim 6 is allowed.  Similarly, claims 8 and 9 depend from claim 3 and thereby include all of the limitations of claim 3, and are therefore allowed for the above reasons by which claim 3 is allowed.


Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 3 and 6 and addition of new claims 8-10.  In response to these amendments the 35 U.S.C. §§ 112 and 103 rejections presented in the previous Office Action are respectfully withdrawn.  The amended claims however are subject to additional claim objections and 35 U.S.C. § 112 rejections, which are detailed above and necessitated by the Applicant’s amendments.  The Applicant’s arguments concerning the pending claims have been considered, but moot in view of these new grounds of rejection presented above.


Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  The applicant is required under 37 C.F.R. §1.111(C) to consider these references fully when responding to this action.  Like noted above, the U.S. Patent Application Publications to Preece et al. and Shibata cited therein teach identifying inspection tasks for a machine based on state data of the machine.  The U.S. Patent Application Publications to Preece et al. further teaches identifying inspection tasks based on previous repairs to the machine.  Like further noted above, the U.S. Patent to Grathwol cited therein teaches indicating an inspection for an abnormality occurrence position of a construction machine, the inspection being registered in association with pieces of state data detected by sensors of the machine.  The U.S. Patent Application Publication to Cole cited therein also teaches identifying inspection tasks based on previous repairs to a machine.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BTB/
6/11/2022

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173